Hurt, Judge.
Tbis is a conviction for Violating tbe local option law.
It appears from tbe record before us tbat tbe act of selling tbe liquor was committed on the sixth of February, 1888. Tbe *83©lection at which the law was adopted in and for Wise county, was held on the fourteenth day óf March, 1887. The trial was had on the eleventh day of April, 1888. The act of the Legislature amending the local option law took effect March 30, 1887.
Opinion delivered June 29, 1888.
It will be seen from the above statement that the people of Wise county adopted the law as it stood before the amendments were made by the Legislature, and that the offense was committed and the trial had after such amendment had been enacted.
The court charged the penalty prescribed by the amendment of March 30, 1887. This court, at this term, has held that, when the people of a certain locality have adopted the local option law at an election held before the amendment was passed, such amendment was not intended to, and can not affect the law as it existed in such locality prior to the amendment. (See Dawson v. The State, 25 Texas Ct. App., 670.) The amended law will be in force and operate in such localities only as since its passage may, by election, adopt its provisions. This decision is decisive of this case.
Because the court erred in charging the penalty prescribed in the amended law of March 30, 1887, which amended law was not in force in Wise county, the judgment is reversed and the cause remanded to be tried under the old law.
Reversed and remanded.